DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 25, 2021, Applicant amended claims 1 and 9.
Applicant cancelled claim 10.
Applicant added new claims 12-16.	
In the Status of Claims, Applicant indicates claims 14 and 15 as withdrawn (Remarks, page 5); however, in the claim listing, Examiner notes that the status identifier of claims 14 and 15 is only (New) and not (New, Withdrawn). Thus, it is unclear whether or not claims 14 and 15 are to be currently examined. However, as claims 14 and 15 depend upon withdrawn claim 4, it is understood that claims 14 and 15 should also be withdrawn from current examination. Thus, Examiner withdraws claims 14 and 15 from current examination.
In the non-final rejection of March 25, 2021, Examiner noted that the information disclosure statement filed December 20, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant argued: Applicant notes that the correct document number and name of patentee corresponding to Citation Al in the IDS filed on December 20, 2018 is US 2002/0088131 ("Baxa et al."). Baxa et al. was subsequently listed as Citation C2 in the IDS filed on July 8, 2020. The IDS filed on July 8, 2020 was timely submitted prior to the 
Currently, claims 1-3, 7, 8, 11-13, and 16 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 12, the claim recites: wherein the step height of the scale is in a range of “0.001 to 0.1 mm” in the radial direction; however, such is new matter not described in the Specification. Specification (paragraph [0045]) instead recites: The step height d1 is preferably set to be “0.01 to 0.1 mm”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 8,105,294).
	In regards to claim 1, Araki et al teaches a syringe barrel (Figure 1, syringe barrel [11]) comprising: 
a hollow body portion [11] that is configured such that a gasket is slidably insertable therein 
wherein the syringe barrel is made of a resin that has a total light transmittance of 80% or more (Applicant’s Specification (paragraph [0039]) states: “The barrel 12 is made of a resin having a total light transmittance of 80% or more in the measurement method according to ASTM-D 1003… Examples of such a resin include a cyclic olefin polymer, a cyclic olefin copolymer, polycarbonate, and the like.” As Araki et al teaches that the syringe barrel [11] is formed of cyclic polyolefin (column 4, lines 59-62), which is one of the materials (cyclic olefin polymer) stated by Applicant to have a total light 
wherein a scale (steps [S1][S2] function as gradations) is disposed at an inner circumferential surface of the body portion, the scale being visible from an outside of the syringe barrel and being configured to indicate a liquid amount (column 7, lines 35-40)
wherein the scale is formed by (i) a stepped structure [S1][S2] having a step height ([dh]/2) in a radial direction and (ii) an embossment [S1][S2] (Figure 1) 
Araki et al teaches that the step height is 0.1-0.25 mm (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), of which 0.1-0.15 mm overlaps the claimed range of 0.001 to 0.15 mm, thus prima facie obviousness exists: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step height in a range of 0.1-0.25 mm, of the syringe barrel of Araki et al, to be in a range of 0.1-0.15 mm, which is the portion of the range of Araki et al overlapping and in the claimed range of 0.001 to 0.15 mm, as Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Examiner notes that Applicant places criticality on the step height being 0.001 mm or more (paragraph [0045]) and that Applicant places criticality on the step height being 0.15 mm or less (paragraph [0045]); however, a step height of 0.001 mm or more or a step height of 0.15 mm or less is broader in scope than the claimed range of 0.001 to 0.15 mm. Thus, Applicant has not disclosed a criticality of the claimed range of 0.001 to 0.15 mm.
	In regards to claim 2, in the modified syringe barrel of Araki et al, Araki et al teaches wherein the stepped structure is disposed at the inner circumferential surface of the body portion (Figure 1).
	In regards to claim 3, in the modified syringe barrel of Araki et al, Araki et al teaches wherein the scale has an annular shape that extends in a circumferential direction of the body portion (column 4, lines 65-67, to column 5, lines 1-2).
	In regards to claim 7, in the modified syringe barrel of Araki et al, Araki et al teaches wherein: the inner circumferential surface comprises: a large-diameter portion (edge of the rear end side step [S1] having diameter [D1]) extending in an axial direction, and a small-diameter portion (edge of the front end side step [S1] having diameter [D2]) extending in the axial direction and having a smaller diameter than that of the large-diameter portion; and the stepped structure is located at a transition between the large-diameter portion and the small-diameter portion (Figure 1(C)).
	In regards to claim 8, in the modified syringe barrel of Araki et al, Araki et al is silent about whether an axial width of the scale is in a range of 0.1 to 0.5 mm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify an axial width of the scale, of the modified syringe barrel of Araki et al, to be in a range of 0.1 to 0.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified syringe barrel of Araki et al would not operate differently with the claimed range of the axial width of the scale. Further, Applicant places no criticality on the claimed range of the axial width of the scale. Examiner notes that Applicant places criticality on the axial width of the scale being 0.1 mm or more (paragraph [0046]) and that Applicant places criticality on the axial width of the scale being 0.5 mm or less (paragraph [0046])); however, the axial width of the scale being 0.1 mm or more or the axial width of the scale being 0.5 mm or less is broader in scope than the claimed range of 0.1 to 0.5 mm. Thus, Applicant has not disclosed a criticality of the claimed range of 0.1 to 0.5 mm.
	In regards to claim 11, Araki et al teaches a prefilled syringe (Figure 1, syringe [10A]) comprising: 
the modified syringe barrel [11] of Araki et al according to claim 1 above
the gasket (piston [32]), which is slidably inserted inside the 35Atty. Dkt. No. 091486-0336 syringe barrel 
a plunger (rod [31]) that is configured to press the gasket in a distal end direction 
a drug solution (medical solution) that is filled in a liquid chamber formed by the syringe barrel and the gasket (Figure 1)(column 2, lines 55-56)
	In regards to claim 12, in the modified syringe barrel of Araki et al, Araki et al teaches that the step height of the scale is in a range of 0.1-0.25 mm in the radial direction (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), thus Araki et al does not teach that the step height of the scale is in a range of 0.001 to 0.1 mm in the radial direction, as claimed. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a 
	In regards to claim 13, in the modified syringe barrel of Araki et al, Araki et al teaches that the step height of the scale is in a range of 0.1-0.25 mm in the radial direction (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), thus Araki et al does not teach that the step height of the scale is in a range of 0.001 to 0.03 mm in the radial direction, as claimed. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the step height of the scale in a range of 0.1-0.25 mm in the radial direction, of the modified syringe barrel of Araki et al, to be in a range of 0.001 to 0.03 mm in the radial direction, as Applicant has not disclosed that such a range of the step height of the scale provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the step height of the scale being in a range of 0.1-0.25 
	In regards to claim 16, in the modified syringe barrel of Araki et al, Araki et al teaches wherein: the embossment is located on the transition between the large-diameter portion and the small-diameter portion (Figure 1(C)).

Response to Arguments
Applicant's arguments filed June 25, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: For example, Araki does not disclose or suggest a syringe barrel in which "the scale is formed by (i) a stepped structure having a step height in a range of 0.001 to 0.15 mm in a radial direction and (ii) an embossment," as recited in amended claim 1 (Remarks, page 6). Examiner disagrees. Araki et al teaches a syringe barrel [11] wherein the scale is formed by (i) a stepped structure [S1][S2] having a step height ([dh]/2) in a radial direction and (ii) an embossment [S1][S2] (Figure 1). Further, Araki et al teaches that the step height is 0.1-0.25 mm (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), of which 0.1-0.15 mm overlaps the claimed range of 0.001 to 0.15 mm, thus prima facie obviousness exists: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step height in a range of 0.1-0.25 mm, of the syringe barrel In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	In regards to claim 1, Applicant argued: However, the elements of Araki alleged to correspond to the claimed "scale" (i.e., steps Si and S2) are not "formed by (i) a stepped structure having a step height in a range of 0.001 to 0.15 mm in a radial direction and (ii) an embossment," as recited in amended claim 1. Rather, the Steps Si and S2 of Araki, which are formed on the inner surface of the syringe barrel 11 at uprising angles (e.g., angle 01), are flat surfaces. See id. at column 6, lines 8-19 and Figure 1C. Nothing in Araki suggests modifying the surfaces of steps Si and S2 to include an embossment. The disclosure of Araki only discloses varying the following parameters to ensure that the operator is able to feel the differences in sliding resistance and to limit damage or sealing functionality of the piston 32: (a.) "Uprising angle 01 of steps Si and S2," (b.) "Variation rate (D1-D2)/D2 of height of steps Si and S2," (c.) "Curvature radius a of front end side corner 322 of piston 32," and (d.) "Shore A hardness Hs of material forming piston 32." Id. at column 6 lines 1-19. Thus, amended claim 1 is patentable over Araki (Remarks, page 7). Examiner disagrees and maintains the rejection of claim 1 for the same reasons as provided above. Additionally, the term “embossment” means “to raise the surface of into bosses” or “to raise in relief from a surface” (https://www.merriam-webster.com/dictionary/embossment). Steps [S1][S2] of Araki et al are raised from the inner surface of the syringe barrel [11], thus structurally constituting the claimed embossment. 
-7- 4846-7309-5140.3Atty. Dkt. No. 091486-0336protrusion 42." See Specification at [0045]. When the step height is set in the claimed range of 0.001 to 0.15 mm, each of the above mentioned technical advantages are realized. Accordingly, the Specification clearly discloses the criticality of the entire claimed range of "0.001 to 0.15 mm," as recited in claim 1 (Remarks, pages 7-8). Examiner disagrees. Applicant has not disclosed a criticality of the specific claimed range of 0.001 to 0.15 mm, thus with Araki et al teaching that the step height is 0.1-0.25 mm (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), of which 0.1-0.15 mm overlaps the claimed range of 0.001 to 0.15 mm, prima facie obviousness exists. Examiner notes that Applicant places criticality on the step height being 0.001 mm or more (paragraph [0045]) and that Applicant places criticality on the step height being 0.15 mm or less (paragraph [0045]); however, a step height of 0.001 mm or more or a step height of 0.15 mm or less is broader in scope than the claimed range of 0.001 to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783